CaSe:lS-19746-TB|\/| DOC#ZJ_? Filed:lZ/lQ/J_S Entered212/19/1814245212 Pagel Of2

Fill in this information to identify your case:

Debtor 1 G|en Kay Pugh

First Narne |\/|rddle Naive last Narne

 

Debtor 2

(Spouse rf fllrng) First Name |\/|tddle Name Last Name

 

United States Bankruptcy COurt for thei D|STR|CT OF COLORADO, DENVER Dl\/|S|ON

 

Case number
trt known)

 

l Check ifthis is an
amended filing

 

 

Official Form 108
Statement of intention for individuals Fi|ing Under Chapter 7 12/15

 

lf you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause You must also send copies to the creditors and lessors you list on
the form

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
and date the form.

Be as complete and accurate as possib|e. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured C|aims

1. For any creditors that you listed in Part1 of Schedule D: Creditors Who Have Claims Secured by Property (Officia| Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor'$ M"- COOP€F l Surrender the property - No
name [:] Retain the property and redeem rt
_ _ l:] Retain the property and enter into a /-€earf/rmat/on [:] YeS
D€SCHDNOn Of 5 De| Norte Dr, Roswell, NM /lgreement
property 88201-6532 l:l Retain the property and [exp|ain]:

securing deth

 

 

CreditOr'S Wel|s Fargo Dealer Services l:l Surrender the property l NO
name: l:l Retarn the property and redeem it

[:l Retain the property and enter into a /-€eaff/`rmat/on [] Yes
Descrir)tion Ot 2015 Chevy Camero /tgreement
property

l Retain the property and [explainl
SeCUFiHQ debt Retain and pay pursuant to contract

 

 

List Your Unexpired Persona| Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Officia| Form 1066), fill in
the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wil| the lease be assumed?

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Sottvvare Copyrignt (c) 2018 C|NGroup - Www cincom pass com

CaSe:18-19746-TB|\/| DOC#217

Debt0r1 Pugh, Glen Kay

i_essor's name:

Description of leased
Propertyi

Lessor's name
Description of leased
Property:

Lessor‘s name
Description of leased
Property:

Lessor's name
Description of leased
Property

Lessor's name
Description of leased
Property;

l_essor's name:

Descriptron of leased
Property

Lessor's name

Description of leased
Property

Sign Beiow

Under penalty of perjury, l declare that i have indicated m

Case numberl/rmywm

property that is subject to an unexpired iease.

X

/s/ Glen Pugh

X

 

Glen Kay Pugh
Srgnature of Debtor1

Date December19, 2018

Filed:12/19/18 Entered:lZ/lQ/J_S 14245:12 PageZ Of 2

 

lji:ii:l[:li:il:i[:ll]l:llj[:ll:l[:i|:]

No

Yes

No

Yes

No

Yes

No

Yes

No

Yes

No

Yes

No

Yes

y intention about any property of my estate that secures a debt and any personal

 

Slgnature of Debtor 2

Date

 

Official Form 108

 

Statement of intention for individuals Fi|ing Under Chapter 7

Sottvvare Copyngnt rcr 20‘8 ClNGroup vvww clncomoass coltr

page 2

